— Appeal from an order of the Special Term entered in the Albany County clerk’s office November 18, 1943, directing that the petitioner be forthwith restored to his position as parole officer, at his lawful salary and that he be paid his salary, with interest, from the date of his dismissal to the date of his reinstatement. Petitioner was removed from his position as parole officer pursuant to the provisions of subdivision 2 of section 22 of the Civil Service Law. Written charges and specifications had been served upon him, together with notice that the respondents proposed to take disciplinary action against him. He filed his answer to those charges and thereafter the charges were sustained without a hearing and he was dismissed from his position. The charges dealt with false reports as to his working hours and false charges for meals. The Special,Term held that the charges were not substantial and that the notice of intended disciplinary action was insufficient under the statute. *948It was also of the opinion that petitioner should have been given a hearing on the charges. Order reversed on the law, without costs, and petition dismissed-without costs. All concur. [181 Misc. 689.] [See 269 App. Div. 720.]